El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Mediante petición de certiorari, recurre ante este Tribunal El Vocero de Puerto Rico, Inc. (en adelante El Vocero) para que revoquemos la resolución interlocutoria dictada por el Tribunal Superior, Sala de Aguadilla, que denegó su solicitud para que se resolviera la controversia mediante sentencia sumaria. El presente recurso nos permite estu-diar y analizar un asunto nunca antes resuelto en Puerto *870Rico: el reconocimiento y alcance en nuestra jurisdicción del derecho a una acción por daños y perjuicios por la difa-mación de personas ya fallecidas. Revocamos.
I
La demanda que dio origen al caso de autos fue moti-vada por la publicación, el 5 de noviembre de 1986, de una noticia en el periódico El Vocero, en la cual se reportaba el asesinato del Sr. Heriberto Méndez Pérez. El encabeza-miento de la noticia se leía como sigue: “Matan homosexual en motel.” Debajo de él se reprodujo una foto de la persona asesinada, tal y como lucía en el lugar de los hechos. En el texto de la noticia se indicó que la policía adjudicó el asesinato “a un hecho pasional entre homosexuales”. A pesar de que el hombre asesinado no fue identificado por su nombre, se describió como de tez blanca, de 28 años de edad, delgado, con bigote y de unos 5 pies y 9 pulgadas (5'9"); además, su rostro se podía ver en la foto. La noticia es leída como sigue:
Aguadilla - La cabaña número cinco de el Motel El Girasol ubi-cado en la Carretera 110 fue escenario ayer de un horrendo crimen el cual la policía adjudica a un hecho pasional entre homosexuales y donde un joven de 28 años, desnudo, excepto por sus medias, recibió 10 puñaladas.
El occiso, delgado, blanco, con bigote y de unos cinco pies nueve pulgadas, hasta ayer no había sido identificado. Esto se debió a que el asesino, quien se sospecha es mayor que su víctima, se llevó toda la ropa de éste donde posiblemente hubiera alguna identificación.
En el lugar de los hechos, la policía halló dos pares de panta-loncillos, los de la víctima y el asesino, dos pares de zapatos, y unos espejuelos. La víctima recibió puñaladas en las manos, como si hubiese tratado de defenderse. En el tórax tenía una puñalada que le llegó al corazón; otra en el mollero derecho y otra bajo el estómago. Otras heridas las recibió en la espalda.
Los empleados del Motel a cargo de la limpieza, Juan Ramos y Juan M. Santos, dijeron que observaron cuando llegaron al Motel dos personas a eso de las 9:05 p.m., en un pequeño *871automóvil. Que pidieron dos cervezas y que como a las 9:45 P.M. uno de los empleados notó que alguien de la cabaña 5 salía a toda prisa por lo que éste tomó el número de tablilla que era el AAM-592. Cuando el empleado creía que los clientes se habían mar-chado, fue a hacer la limpieza y se encontró con el cuerpo ensan-grentado tirado boca abajo en el piso, al igual que manchas de sangre en todo el lugar. Llamaron a la policía y acudieron los policías Antonio Cordero y José Villanueva, quienes se comuni-caron con la sección de homicidios del CIC. Los agentes Ramón Cardona Santares y Félix Hernández comenzaron la pesquisa a la que se unió el Fiscal Nicolás Rivera.
La policía conjetura que la víctima fue apuñalada estando en la cama y cuando trató de ir hacia el cuarto sanitario el agresor le siguió dando puñaladas hasta que cayó entre el cuarto dormi-torio y la entrada al baño, [sic] el Fiscal Rivera ordenó el envío del cadáver para la autopsia al Instituto de Medicina Legal de Río Piedras. Apéndice, págs. 00020-00021.
El 20 de julio de 1987, el padre y los hermanos del occiso Heriberto Méndez Pérez, presentaron una demanda contra El Vocero, en la cual alegaron que la noticia les causó “grandes sufrimientos y angustias mentales a los deman-dantes, quienes son sus familiares inmediatos y quienes han tenido que soportar las burlas públicas hechas a la memoria del occiso provocadas por la información falsa y libelosa de El Vocero”. Apéndice, pág. 00049. A su vez, re-chazaron la imputación de homosexualidad del occiso ase-verando que “era un hombre completamente masculino y durante su vida nunca di[o] apariencia ni estuvo envuelto en actividad homosexual alguna”. íd., pág. 00048. Por ende, negaron “que el asesinato fuera resultado de un he-cho pasional entre homosexuales”. íd., pág. 00049. Alega-ron, además, que del expediente policial no surgían los he-chos homosexuales imputados y que “no se lograba ningún propósito educativo ni de beneficio alguno a la sociedad con la imputación de homosexualidad a Heriberto Méndez Pérez”. íd.
En su contestación a la demanda, El Vocero negó todas las alegaciones y adujo, entre otras defensas afirmativas, que la demanda no exponía hechos constitutivos de una *872causa de acción, que el artículo publicado no era falso y se ajustaba a lo realmente acontecido; que no se incurrió en negligencia o se tuvo la intención de desacreditar la memo-ria del occiso o causar daños a los demandantes, y que el artículo fue publicado “en el ejercicio de la libertad de prensa” garantizado por el Art. II, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Apéndice, pág. 00045.
Luego de varios incidentes procesales en torno al descu-brimiento de prueba, el 15 de agosto de 1988 El Vocero presentó una solicitud de sentencia sumaria. Ese mismo día el tribunal de instancia le concedió un término a la parte demandante para que mostrara causa por la cual no debía dictarse sentencia sumaria a favor de la demandada. Por su parte, el 19 de septiembre de 1988, la parte deman-dante se opuso a la solicitud de sentencia sumaria y soli-citó que se dictara sentencia sumaria parcial a su favor. En esta moción señaló que “en el presente caso no existe con-troversia real de hechos en cuanto a la negligencia de la parte demandante al publicar una falsedad difamatoria”. Apéndice, pág. 00016. Sin embargo, no acompañó la mo-ción con documento alguno, declaración jurada o interroga-torio para derrotar la sentencia sumaria de la otra parte. Mediante Resolución de 14 de octubre de 1988, el tribunal de instancia declaró sin lugar ambas solicitudes. Posterior-mente, El Vocero presentó una solicitud de reconsidera-ción, la cual fue rechazada de plano.
Mediante solicitud de certiorari, acude ante nos la parte demandada, El Vocero, y alega que erró el tribunal de ins-tancia “al entender que existía controversia real sobre los hechos materiales del caso” (Solicitud de certiorari, pág. 3) y al resolver “que como cuestión de derecho, al periódico peticionario no le asiste el derecho a que se dicte sentencia desestimatoria a su favor”. Id.
*873II
La Regla 36.2 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III) permite a la parte demandada en un pleito solicitar, e.n cualquier momento, que se dicte senten-cia sumariamente a su favor sobre parte o la totalidad de la reclamación.
El propósito de esta solicitud es “acelerar la justicia que persigue el litigante obligando a la parte contraria a presentar al tribunal las pruebas que tenga para sostener las alegaciones que ha hecho, y evitando que a base de meras manifestaciones en un escrito pueda estar un pleito en un tribunal hasta tanto éste pueda ir a un juicio en sus méritos y dilucidarse entonces la controversia de hechos”. (Enfasis suplido.) R. Hernández Colón, Manual de Derecho Procesal Civil, Hato Rey, Ed. Equity, 1981, Sec. 2613, pág. 203. Véase, también, 10 Wright, Miller and Kane, Federal Practice and Procedure 2d Sec. 2712 (1983). De esta ma-nera se aligera el proceso judicial y se termina el pleito sin tener que celebrar un juicio en su fondo. Cuadrado Lugo v. Santiago Rodríguez, 126 D.P.R. 272 (1990). Así, se cumple con el propósito de nuestro ordenamiento procesal vigente: garantizar una solución justa, rápida y económica. Regla 2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. El buen uso procesal de la sentencia sumaria es un valioso mecanismo procesal para descongestionar los calendarios judiciales. Padín v. Rossi, 100 D.P.R. 259, 263 (1971).
Las Reglas de Procedimiento Civil disponen que la parte que se opone a que se dicte sentencia sumaria en su contra viene obligada a contestar de forma detallada y es-pecífica, y no podrá descansar sólo en las aseveraciones o negaciones que hizo en las alegaciones. Así, está obligada a demostrar la existencia de una controversia real de hechos que amerite que se celebre un juicio en su fondo. 32 L.P.R.A. Ap. III, R. 36.5. Una vez el tribunal tiene ante sí *874todos los documentos, debe analizar los hechos en la forma más favorable a la parte que se opone a que se dicte la sentencia sumariamente y, además, presumir como ciertos todos los hechos no controvertidos. Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 721 (1986).
A la luz de estos criterios, la solicitud de sentencia sumaria debe ser acogida por el tribunal, y éste procederá a dictar sentencia a favor de la parte que la solicita “si las alegaciones, ...[deposiciones], contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material y que como cuestión de derecho debe dictarse sentencia sumaria a favor de la parte promovente”. (Énfasis suplido.) 32 L.P.R.A. Ap. III, R. 36.3. Esto es, el tribunal debe quedar convencido de la inexistencia de una controversia sobre los hechos materiales y de que lo que resta es aplicar el derecho. Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613 (1990); McCrillis v. Aut. Navieras de P.R., 123 D.P.R. 113 (1989); Tello, Rivera v. Eastern Airlines, 119 D.P.R. 83, 86 (1987); Corp. Presiding Bishop CJC of LDS v. Purcell, supra, pág. 720.
Este mecanismo procesal es especialmente deseable en aquellos casos en que se encuentra involucrada la libertad de expresión, pues la prolongación de estos pleitos puede tener un efecto paralizante o disuasivo (chilling effect) sobre el ejercicio de este derecho fundamental. Véanse: García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 182 (1978); Oliveras v. Paniagua Diez, 115 D.P.R. 257, 269 (1984); Smolla, Law of Defamation, Sec. 1207(1)(b) (1992). A tenor con esto, hemos dicho que el procedimiento de sentencia sumaria “es una parte integral de la protección constitucional disponible a los demandados en este género de litigio”. Clavell v. El Vocero de P.R., 115 D.P.R. 685, 696 (1984).
*875Una vez la parte demandada presenta prueba que avale una de sus defensas, la parte demandante viene obligada a presentar prueba que controvierta la presentada por la parte demandada. Si la parte demandada presenta prueba de qué se trata de una figura o funcionario público y que claramente, prima facie, actuó sin malicia y sin grave menosprecio a la verdad entonces “el demandante tiene el deber de producir prueba, en la etapa de la sentencia sumaria, sobre hechos materiales respecto a los cuales no exista controversia real sustancial y que, de ser probados en un juicio plenario, establecerían la existencia de malicia real por parte del periódico en la publicación de la noticia libelosa”. (Enfasis suprimido.) Villanueva v. Hernández Class, 128 D.P.R. 618 (1991). Véase García Cruz v. El Mundo, Inc., supra, y los casos allí citados. Sobre el tema, véanse: Wright, Miller and Kane, supra, Vol. 10A, Sec. 2730; Comentarios, The Use of Summary Judgments in Defamation Cases, 14 U.S.F.L. Rev. 77 (1979); Sanford, Libel and Privacy, Sec. 13.3.2, págs. 637-641 (1991). De otra parte, si se presenta prueba de que se trata de una persona privada, y no se actuó de forma negligente, el demandante viene obligado a contrarrestar la prueba con otra que demuestre que hubo negligencia. Es por eso que se ha exigido una observancia más estricta de los requisitos de las reglas sobre sentencias sumarias.
En el caso de autos, el foro de instancia emitió una re-solución donde dispuso que “[lluego de estudiar dichos es-critos, este Tribunal declara sin lugar ambas solicitudes de sentencia sumaria por entender que existe una controver-sia real de hechos y de derecho en este caso”. Apéndice, pág. 00011.
Como vemos, el tribunal a quo no señaló las controver-sias de hechos sustanciales que a su entender debían ser examinadas en un juicio plenario. Estando en la misma posición y examinadas ambas solicitudes de sentencia su-maria, resolvemos que no existen controversias de hechos *876sustanciales que recaigan sobre los hechos materiales que de alguna manera hubieran impedido al tribunal de ins-tancia dictar la sentencia sumaria solicitada.
rH hH f-H
El Código de Enjuiciamiento Civil de Puerto Rico estableció desde el 19 de febrero de 1902 el derecho de las personas a promover una acción civil por los daños y perjuicios causados por expresiones libelosas en su contra. Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3141 et seq.
Sin embargo, desde 1952, la fuente primaria de protec-ción contra injurias es la Constitución del Estado Libre Asociado de Puerto Rico. Esta reconoce el derecho de “[t]oda persona ... a protección de ley contra ataques abu-sivos a su honra, a su reputación y a su vida privada o familiar”. Art. II, Sec. 8, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 292. Como ley suprema de nuestro país, la Constitución desplaza a la Ley de Libelo y Calumnia de 1902, y ésta última “sobrevive tan sólo en cuanto es compatible con la Constitución”. Cortés Portalatín v. Hau Colón, 103 D.P.R. 734, 738 (1975). Véanse: García Cruz v. El Mundo, Inc., supra; Clavell v. El Vocero de P.R., supra, pág. 690. Por lo tanto, “no es necesario legislar como condición al ejercicio de los derechos que esta sección establece. Alberto Quiñones v. E.L.A., 90 D.P.R. 812 (1964)”. Cortés Portalatín v. Hau Colón, supra, pág. 738.
Por la naturaleza de esta acción, generalmente nos en-frentamos a una colisión entre dos derechos que nuestra Constitución reconoció como fundamentales: la libertad de prensa y la protección contra ataques abusivos a la honra y reputación de las personas y a su vida privada o familiar. Const. E.L.A., supra, Secs. 4 y 8; Clavell v. El Vocero de P.R., supra, pág. 691.
El conflicto entre estos derechos fundamentales obliga a *877un análisis ponderado de los intereses implicados y a la adopción de normas que permitan soluciones adecuadas.
El Código de Enjuiciamiento Civil define libelo como:
Se entiende por libelo la difamación maliciosa que pública-mente se hace en contra de una persona, por escrito, impreso, signo, retrato, figura, efigie u otro medio mecánico de publica-ción, tendente a exponer a dicha persona al odio del pueblo o a su desprecio, o a privarle del beneficio de la confianza pública y trato social, o a perjudicarle en sus negocios ... o cualquiera difamación maliciosa publicada, como antes se ha dicho, con la intención de denigrar o deprimir la memoria de un muerto y desacreditar o provocar a los parientes y amigos sobrevivientes. See. 2 de la Ley de Libelo y Calumnia, 32 L.P.R.A. see. 3142.
Nuestra jurisprudencia sobre libelo o calumnia se ha desarrollado en torno a pleitos trabados por personas en vindicación de los derechos que alegan han sido violados por otros. En la mayoría de estos casos los demandantes alegaban haber sufrido un daño a su reputación o a su intimidad, a raíz de las expresiones difamatorias hechas contra ellos por los demandados. Así, respecto a la acción civil por libelo o difamación hemos resuelto que para que esta prospere deben probarse la falsedad de la información y los daños reales sufridos a causa de esta. Maldonado y Negrón v. Marrero y Blanco, 121 D.P.R. 705 (1988); Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37 (1988). Además, si el demandante es una figura privada, debe probar que las expresiones fueron hechas de manera negligente.(1) *878Ocasio v. Alcalde Mun. de Maunabo, supra; Oliveras v. Paniagua Diez, supra, pág. 262.
Si, por el contrario, la persona alegadamente difamada es una figura pública, aplicará la norma más estricta de malicia real procedente de New York Times Co. v. Sullivan, 376 U.S. 254 (1964). Así, deberá probar que las expresiones fueron hechas con grave menosprecio de la verdad. Soc. de Gananciales v. López, 116 D.P.R. 112 (1985); Pueblo v. Olivero Rodríguez, 112 D.P.R. 369 (1982); García Cruz v. El Mundo, supra; Zequeira Blanco v. El Mundo, Inc., 106 D.P.R. 432 (1977).
> HH
En el caso de autos nos enfrentamos a la misma materia desde una perspectiva diferente: la causa de acción que concede la See. 2 de la Ley de Libelo y Calumnia es por “cualquiera difamación maliciosa publicada ... con la in-tención de denigrar o deprimir la memoria de un muerto y desacreditar o provocar a los parientes y amigos sobrevivientes”. 32 L.P.R.A. see. 3142.(2)
Surge del texto de la ley, que será necesario demostrar que la difamación maliciosa publicada se hizo con la inten-ción de denigrar o deprimir la memoria de un muerto. Ade-más, como elemento copulativo se requiere demostrar que se quiso hacer con la intención de desacreditar o provocar a los parientes y amigos sobrevivientes.
Distinto es el análisis que debe configurarse cuando se trata de una difamación de una persona privada. *879En ese caso al examinar el estatuto de 1902 hemos dicho que “por ausencia del ingrediente de malicia, no quiere de-cir que el demandante no sea acreedor en ley a un resarci-miento en otro concepto. Dispone el Art. 1802 del Código Civil —Ed. 1930— que el que por acción u omisión causa daño a otro, interviniendo culpa ó negligencia, está obli-gado a reparar el daño causado”. (Enfasis suprimido.) Romany v. El Mundo, Inc., 89 D.P.R. 604, 618 (1963). Es claro el reconocimiento de una causa de acción por negligencia bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, cuando se trata de personas privadas que a su vez no sean personas o funcionarios públicos.
La Ley de Libelo y Calumnia, al establecer una causa de acción por difamación sobre una persona fallecida, no sólo requirió malicia sino que incluyó el ingrediente de intención. Ahora bien, la parte demandante no puede descansar en una alegación de mera negligencia. Su prueba debe estar dirigida a demostrar, mediante preponderancia de la prueba, que el demandado actuó de manera intencional o con negligencia crasa y grave menosprecio de la verdad al querer denigrar o deprimir la memoria de un muerto y, a su vez, querer desacreditar o provocar a los parientes y amigos sobrevivientes.
Nuestro análisis no debe estar supeditado al estar blecimiento de nuevas clasificaciones de personas fallecidas privadas o de figuras públicas fallecidas. El alcance de esta protección, trasciende los criterios objetivos que la jurisprudencia se ha encargado de delinear para resolver las controversias sobre difamación entre las personas vivas. Se trata pues, de un análisis ponderado de los intereses en conflicto entre el ejercicio de la prensa en informar los eventos públicos y el derecho de los familiares y amigos sobrevivientes de un muerto de protegerse contra una difamación.
En Estados Unidos, en ausencia de un estatuto que *880reconozca expresamente este derecho, los tribunales tien-den, en su mayoría, a rechazar las acciones por difamación de los muertos.(3) Algunos de los fundamentos que se esgri-men para rechazar esta causa de acción son: (1) que la causa de acción es de naturaleza personal y no sobrevive a la muerte;(4) (2) que el alcance de esta acción sería difícil de determinar, o (3) que permitir la causa de acción por difa-mación de los muertos afectaría la investigación de la historia. Nota, Dead but Not Forgotten: Proposals for Imposing Liability for Defamation of the Dead, 67 Tex. L. Rev. 1525, 1530 (1989). Véase, además, W.R Armstrong, Nothing But Good of the Dead?, 18 A.B.A. J. 229 (1932).
Otro fundamento utilizado en algunas jurisdicciones norteamericanas en contra del reconocimiento de la acción por difamación de los muertos, es el potencial efecto para-lizante de la libertad de expresión. Es decir, que por temor a ser demandados y finalmente condenados al pago de cuantiosas sumas, los medios noticiosos podrían verse coartados en su derecho a expresarse libremente. Véase, en general, Nota, The Chilling Effect in Constitutional Law, 69 Colum. L. Rev. 808, 825-826 (1969).
V
En el caso de autos, al sopesar los intereses implicados debemos analizar con detenimiento las circunstancias que rodearon la muerte del Sr. Heriberto Méndez Pérez y la publicación de su horrendo asesinato.
El 3 de noviembre de 1986, en la cabaña número cinco (5) del Hotel El Girasol en Aguadilla, unos agentes de la *881Policía de Puerto Rico encontraron un cuerpo de hombre muerto en medio de un charco de sangre. Apéndice, págs. 00039-00040, Informe Policial, de 3 de noviembre de 1986. (Documento que acompaña la moción de sentencia sumaria de los demandados.) En el momento de la investigación se desconocía la identidad de la víctima. Este informe fue su-plementado por otro de 27 de mayo de 1987. El policía Fé-lix Hernández Pellot relata las condiciones en las que se encontró al muerto. “El cuarto estaba con las luces encendidas. Presentaba Sangre en abundancia en el Suelo. ... Sobre la mesa había dos botellas de Cerveza marca Hein[e]ken que tenían casi la mitad ... .[D]ebajo de la mesa hab[í]a un par de zapatos de cuero color crema. Debajo del cajón donde se cobra había un par de zapatos negro[s]. Dos pantaloncillos color blanco y un par de media[s] de hombre. La cama estaba desordenadat, ] el matre casi descubierto .... El Cuerpo de la víctima estaba boca [a]bajo desnudo sobre un charco de Sangre.” Apéndice, pág. 00042. (Este documento se incluyó en la solicitud de sentencia sumaria de la parte demandada.) También se incluyó tres (3) pági-nas de una deposición que le tomaron al policía Félix Her-nández Pellot, de la cual surge que el occiso llegó al motel acompañado de otro hombre y que pidieron dos (2) cervezas.
Ahora bien, con toda esta información el periódico El Vocero publicó la noticia que titulaba “Matan homosexual en Motel”. En esa noticia, el periódico señaló que la policía adjudicaba estos hechos a un crimen pasional entre homosexuales. Veamos.
Por su parte, los demandantes sostienen que el perió-dico fue negligente y que la información de la noticia es falsa. Sin embargo, con su solicitud de sentencia sumaria parcial no se incluyó documento alguno que demostrara la intención del periódico de difamar o que este último actuó con negligencia crasa y grave menosprecio de la verdad.
Aquí no se trata de una información remota o desear-*882nada, en la que se hace referencia a hechos pasados. Más bien, se refiere a un recuento de la información que la Po-licía recopila de eventos contemporáneos rodeados de unas circunstancias muy peculiares de los cuales la parte de-mandada infiere razonablemente los hechos publicados.
Afirmamos que la prensa, en el desempeño de sus funciones, no puede estar sujeta a limitaciones que le impidan hacer conclusiones o inferencias razonables de los hechos que día a día informan. Esta cualidad es consubstancial con la protección constitucional a la prensa que le concede el Art. II, Sec. 4 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, y la Primera Enmienda de la Constitución de Estados Unidos, L.P.R.A., Tomo 1.
Sin embargo, esto no significa que un periódico pueda difamar de manera intencional o con negligencia crasa, de-primiendo así o denigrando la memoria de un muerto y desacreditando o provocando a los parientes y amigos sobrevivientes. El así hacerlo activaría la protección legal que la Ley de Libelo y Calumnia otorga a los familiares y amigos sobrevivientes de un muerto. Hemos dicho que “[e]l ejercicio de este derecho debe hacerse en forma moral-mente responsable. La Convivencia civil y democrática presupone que no se abusará de los derechos”. Aponte Martínez v. Lugo, 100 D.P.R. 282, 290 (1971).
En este caso, El Vocero utilizó la información que la Po-licía le había provisto para la cobertura de este asesinato. Las circunstancias particulares que rodearon este suceso no impedían al rotativo hacer las inferencias razonables del acto sangriento ocurrido esa noche en el Motel El Girasol. Definitivamente, la muerte constituye un hecho vital que concierne a todos aquellos que seguimos en este derrotero de la vida.
No habiendo la parte demandante demostrado que cuenta con prueba para controvertir la prueba del deman-*883dado y demostrar que se actuó de manera intencional o con negligencia crasa y grave menosprecio de la verdad, revocamos.
Por los fundamentos antes expresados, expedimos el auto de “certiorari” presentado y se dictará sentencia revo-catoria de la resolución recurrida, que declare en conse-cuencia sin lugar la demanda Marcelino Méndez Arocho et al. contra el demandado “El Vocero de Puerto Rico, Inc”.
La Juez Asociada Señora Naveira de Rodón emitió un voto particular y dé conformidad. Los Jueces Asociados Se-ñores Alonso Alonso y Fuster Berlingeri emitieron sendas opiniones disidentes.
— O —
Voto particular y de conformidad emitido por la
Juez Asociada Señora Naveira de Rodón.
Creemos importante hacer constar que con relación al análisis que hay que hacer con respecto a la negligencia en la publicación de noticias por los medios noticiosos, el factor tiempo es uno de gran relevancia.
Los medios noticiosos, en ocasiones, ofrecen la informa-ción al público mientras los incidentes o eventos se están desarrollando;(1) otras veces ofrecen la información inme-diatamente después de haber ocurrido o tan pronto les sea posible. Un reportaje efectivo, como regla general, es uno que se efectúa poco tiempo después de haber ocurrido el incidente o evento. En estas circunstancias, la responsabi-lidad de los medios se circunscribe a que reporten los he-chos según éstos los perciben en esos momentos, pudiendo, claro está, hacer deducciones lógicas de estos hechos. Hay que tener en cuenta que la corroboración en muchas oca-*884siones puede ser difícil o imposible. Por lo tanto, el que se haya publicado una información falsa no significa, ipso jure, que se haya incurrido en negligencia. Tampoco se in-curre en negligencia si de unos hechos se llega a una con-clusión, que aunque lógica y razonable, resulte, luego de una investigación más prolongada, ser falsa.
En el caso de autos, los hechos que dieron fundamento al reportaje objeto de este pleito surgieron de informes ofi-ciales de la Policía. De ellos surgían hechos de los cuales se podía razonablemente deducir lo reportado por el periódico El Vocero de Puerto Rico. En estas circunstancias y to-mando en consideración lo antes expuesto, somos de la opi-nión que los demandantes no pudieron oponerse efectiva-mente a la moción de sentencia sumaria de los demandados presentando prueba para avalar siquiera una determinación de negligencia bajo el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, independientemente de la Ley de Libelo y Calumnia de 1902 (32 L.P.R.A. see. 3141 et seq).
— O —

 El tribunal, al determinar la existencia de negligencia, deberá considerar los factores siguientes:
1. La naturaleza de la información publicada, la importancia del asunto que trata y especialmente si ésta es difamatoria de su propia faz y puede preverse el riesgo de daños.
2. Origen de la información y conñabilidad de su fuente.
3. Razonabilidad del cotejo de la veracidad de la información tomando en con-sideración el costo en términos de dinero, tiempo, personal, urgencia de la publica-ción, carácter de la noticia y cualquier otro factor pertinente. Véase Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 425 (1977).


 También en la esfera penal constituye delito “[t]oda persona que maliciosa-mente a través de cualquier medio, o de cualquier modo ... denigrare la memoria de un difunto, será sancionada con pena de ... multa que no excederá de quinientos (500) dólares, pena de restitución, o cualquier combinación de éstas, a discreción del tribunal”. Art. 118 del Código Penal de 1974 (33 L.P.R.A. see. 4101). Para un análisis de la experiencia en Estados Unidos, véase P. Lewis, Gatley on Libel and Slander, 8va ed., Londres, Ed. Sweet and Maxwell, 1981, Núm. 8, Sec. 1594, pág. 648.


 Véase B.W. Sanford, Libel and Privacy, 2da ed., Nueva Jersey, Prentice Hall Law and Business, 1991, Sec. 4.4, pág. 101.


 En algunos estados la acción por difamación se considera como personalísima bajo la premisa de que la reputación es un derecho personal. Por esto se dice que los parientes de un muerto difamado no pueden recobrar por la difamación de éste. Nota, Dead but Not Forgotten: Proposals for Imposing Liability for Defamation of the Dead, 67 Ttex. L. Rev. 1525, 1532-1533 (1989).


 Esto sucede a menudo con relación a la televisión y la radio.